Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s election, with traverse, of Group I, claims 1-15 and 20 in the reply filed on May 13th, 2022 is acknowledged. The traversal is on the ground(s) that “All groups of claims would require the same or similar search strategies. Therefore, the search and examination of Groups I and II would seem to not pose a serious burden on the examiner”.  This is not found persuasive. The restriction for examination purposes as indicated in the restriction /election requirement, mailed on 03/14/2022, is proper because all these inventions listed in this action are independent or distinct for the reasons given and there would be a serious search and examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention;
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Accordingly, the requirement is still deemed proper and is therefore made FINAL. Non-elected invention of Group II, claims 16-19 have been withdrawn from consideration.  Claims 1-20 are pending.
Action on merits of Group I, claims 1-15 and 20 as follows.

Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on February 17th, 2022 has been considered by the examiner.
Drawings
The drawings filed on 10/23/2020 are objected.
Figure 1 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 112 (d)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 20 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 20 recites: "A display device, comprising the display substrate of claim 1".The intended use of the display substrate of claim 1 in a display device fails to further limit the device of claim 1. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.


	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claims 1-15 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant Admitted Prior Art (hereinafter as AAPA) in view of Kim (US 2016/0380035, hereinafter Cho ‘035).
Regarding Claim 1, AAPA teaches a display substrate, comprising a base substrate (Fig. 1, (not shown); [0032]), a pixel definition layer (1’; [0032]) located on the base substrate, and a first pixel and a second pixel that are adjacent to each other and defined by the pixel definition layer (see Fig. 1), where the first pixel comprises a light function layer comprising a first hole transport layer (3’; [0032]), and the second pixel comprises a second hole transport layer (5’; [0032]), 
 	Thus, AAPA is shown to teach all the features of the claim with the exception of explicitly the features: “a spacer function layer for blocking hole transport between adjacent pixels is arranged at at-least a part of a contact interface between the second hole transport layer and the light function layer”.  
However, Cho ‘035 teaches a spacer function layer (Fig. 1B, (A); [0064]) for blocking hole transport between adjacent pixels is arranged at at-least a part of a contact interface between the second hole transport layer (152; [0063])) and the light function layer (142; [0063]).
 Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify AAPA by having a spacer function layer for blocking hole transport between adjacent pixels is arranged at at-least a part of a contact interface between the second hole transport layer and the light function layer in order to minimize a leakage current between adjacent pixels (see para. [0063]) as suggested by Cho ‘035.
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spacer function layer that can be arranged in any order, thus the spacer function layer arranged at at-least a part of a contact interface between the second hole transport layer and the light function layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the spacer function layer when this reducing a leakage current to an undesired area.

Regarding Claim 2, AAPA teaches the light function layer comprises the first hole transport layer (3’; [0032]) and a first light emitting layer (4’, [0032]).  

Regarding Claims 3 and 4, Cho ‘035 teaches the spacer function layer (Fig. 2, (A’); [0078]) is arranged at the whole contact interface between the second hole transport layer (152; [0065]) and the light function layer (143/144).  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spacer function layer that can be arranged in any order, thus the spacer function layer arranged at the whole contact interface between the second hole transport layer and the light function layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the spacer function layer when this reducing a leakage current to an undesired area.

Regarding Claim 5, Cho ‘035 teaches the spacer function layer (Fig. 2, (A’); [0078]) is arranged between an anode of the second pixel and the second hole transport layer, the spacer function layer is connected to the first light emitting layer and the first hole transport layer, and the spacer function layer is arranged on a surface of the first light emitting layer away from the base substrate.  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spacer function layer that can be arranged in any order, thus the spacer function layer arranged between an anode of the second pixel and the second hole transport layer, the spacer function layer is connected to the first light emitting layer and the first hole transport layer, and the spacer function layer is arranged on a surface of the first light emitting layer away from the base substrate involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the spacer function layer when this reducing a leakage current to an undesired area.

Regarding Claim 6, AAPA and Cho ‘035 are shown to teach all the features of the claim with the exception of explicitly the features: “a difference between an HOMO energy level of the spacer function layer and an HOMO energy level of the first hole transport layer is greater than 0.3 eV, and differences between the HOMO energy level of the spacer function layer and HOMO energy levels of the second light emitting layer as well as the second hole transport layer in the second pixel are both less than or equal to 0.3 eV”.  
	However, it has been held to be within the general skill of a worker in the art to have a difference between an HOMO energy level of the spacer function layer and an HOMO energy level of the first hole transport layer is greater than 0.3 eV, and differences between the HOMO energy level of the spacer function layer and HOMO energy levels of the second light emitting layer as well as the second hole transport layer in the second pixel are both less than or equal to 0.3 eV on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a difference between an HOMO energy level of the spacer function layer and an HOMO energy level of the first hole transport layer is greater than 0.3 eV, and differences between the HOMO energy level of the spacer function layer and HOMO energy levels of the second light emitting layer as well as the second hole transport layer in the second pixel are both less than or equal to 0.3 eV in order to improve the performance of the display device.

Regarding Claim 7, Cho ‘035 teaches the spacer function layer (Fig. 2, (A’); [0078]) is arranged on a surface of the first light emitting layer away from the first hole transport layer and between the second hole transport layer and the light function layer, and a part of the second hole transport layer is arranged on a surface of the spacer function layer away from the base substrate. 
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spacer function layer that can be arranged in any order, thus the spacer function layer arranged on a surface of the first light emitting layer away from the first hole transport layer and between the second hole transport layer and the light function layer, and a part of the second hole transport layer is arranged on a surface of the spacer function layer away from the base substrate involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the spacer function layer when this reducing a leakage current to an undesired area.

Regarding Claims 8 and 12, AAPA and Cho ‘035 are shown to teach all the features of the claim with the exception of explicitly the features: “a difference between an HOMO energy level of the spacer function layer and an HOMO energy level of the second hole transport layer is greater than 0.3 eV, and differences of the HOMO energy level - 26 -between the spacer function layer and HOMO energy levels of the first light emitting layer as well as the first hole transport layer are both less than or equal to 0.3 eV”.  
	However, it has been held to be within the general skill of a worker in the art to have a difference between an HOMO energy level of the spacer function layer and an HOMO energy level of the second hole transport layer is greater than 0.3 eV, and differences of the HOMO energy level - 26 -between the spacer function layer and HOMO energy levels of the first light emitting layer as well as the first hole transport layer are both less than or equal to 0.3 eV on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have a difference between an HOMO energy level of the spacer function layer and an HOMO energy level of the second hole transport layer is greater than 0.3 eV, and differences of the HOMO energy level - 26 -between the spacer function layer and HOMO energy levels of the first light emitting layer as well as the first hole transport layer are both less than or equal to 0.3 eV in order to improve the performance of the display device.

Regarding Claim 9, Cho ‘035 teaches the spacer function layer (Fig. 2, (A’); [0078]) is
arranged between the first light emitting layer and the first hole transport layer and between the first hole transport layer and the second hole transport layer, and the spacer function layer is in contact with the second hole transport layer.  
Furthermore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the spacer function layer that can be arranged in any order, thus the spacer function layer arranged between the first light emitting layer and the first hole transport layer and between the first hole transport layer and the second hole transport layer, and the spacer function layer is in contact with the second hole transport layer involves only routine skill in the art.  In re Einstein, 8 USPQ 167. A person of ordinary skills in the art is motivated to arrange the spacer function layer when this reducing a leakage current to an undesired area.

Regarding Claim 10, Cho ‘035 teaches an orthogonal projection of the spacer function layer (Fig. 2, (A’); [0078]) on the base substrate covers an orthogonal projection of the first light emitting layer on the base substrate.
Thus, AAPA and Cho ‘035 are shown to teach all the features of the claim with the exception of explicitly the features: “an area of the orthogonal projection of the spacer function layer on the base substrate is greater than an area of the orthogonal projection of the first light emitting layer on the base substrate”.  
However, it has been held to be within the general skill of a worker in the art to have an area of the orthogonal projection of the spacer function layer on the base substrate is greater than an area of the orthogonal projection of the first light emitting layer on the base substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have an area of the orthogonal projection of the spacer function layer on the base substrate is greater than an area of the orthogonal projection of the first light emitting layer on the base substrate in order to improve the performance of the display device.

Regarding Claim 11, AAPA teaches a part of the second hole transport layer (5’) is arranged on a surface of the first light emitting layer (4’) away from the base substrate (see Fig. 1).  

Regarding Claim 13, AAPA and Cho ‘035 are shown to teach all the features of the claim with the exception of explicitly the features: “the spacer function layer is made of a material having a decomposition temperature not less than 350°C, a hole mobility in a range from 10-5 to 10-3 cm2 v-1s-1, and an electron mobility less than 10-9 cm2 v-1 s-1”.
However, it has been held to be within the general skill of a worker in the art to have the spacer function layer is made of a material having a decomposition temperature not less than 350°C, a hole mobility in a range from 10-5 to 10-3 cm2 v-1s-1, and an electron mobility less than 10-9 cm2 v-1 s-1on the base substrate on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the spacer function layer is made of a material having a decomposition temperature not less than 350°C, a hole mobility in a range from 10-5 to 10-3 cm2 v-1s-1, and an electron mobility less than 10-9 cm2 v-1 s-1 in order to improve the performance of the display device.

Regarding Claim 14, AAPA and Cho ‘035 are shown to teach all the features of the claim with the exception of explicitly the limitations: “the spacer function layer is made of at least one material selected from N, N'-Bis-(I-naphthalenyl)-N,N'-bis- phenyl-(1,1'-biphenyl)-4,4'-diamine (NPB), 2,2',7,7'-tetrakis(diphenylamino)-9,9'- spirobifluorene (spiro-TAD) and 2-(4-biphenylyl)-5-(4-tert-butylphenyl)-1,3,4- oxadiazole (PBD)”.  
However, it has been held to be within the general skill of a worker in the art to have the spacer function layer is made of a material selected from N, N'-Bis-(I-naphthalenyl)-N,N'-bis- phenyl-(1,1'-biphenyl)-4,4'-diamine (NPB), 2,2',7,7'-tetrakis(diphenylamino)-9,9'- spirobifluorene (spiro-TAD) and 2-(4-biphenylyl)-5-(4-tert-butylphenyl)-1,3,4- oxadiazole (PBD) on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. A person of ordinary skills in the art is motivated to have the spacer function layer is made of a material selected from N, N'-Bis-(I-naphthalenyl)-N,N'-bis- phenyl-(1,1'-biphenyl)-4,4'-diamine (NPB), 2,2',7,7'-tetrakis(diphenylamino)-9,9'- spirobifluorene (spiro-TAD) and 2-(4-biphenylyl)-5-(4-tert-butylphenyl)-1,3,4- oxadiazole (PBD) in order to improve the performance of the display device.

Regarding Claim 15, Cho ‘035 teaches the spacer function layer (Fig. 1B, (A); [0064]) is in contact with the pixel definition layer (130; [0043]) and arranged only between the first hole transport layer (142) and the second hole transport layer (152); and wherein the second hole transport layer is only in contact with the first light emitting layer (154; [0054]) rather than the first hole transport layer in a direction parallel to a surface of the base substrate.  

Regarding Claim 20, Cho ‘035 teaches a display device (100; [0042] and abstract).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The following patents are cited to further show the state of the art with respect to semiconductor devices:
Xu (US 2020/0395422 A1)			
Lee et al. (US 2018/0151631 A1)
Kimura et al. (US 2017/0117337 A1)
Sato (US 2016/0155785 A1)	
Ichikawa (US 2015/0144906 A1)

For applicant’s benefit portions of the cited reference(s) have been cited to aid in the review of the rejection(s). While every attempt has been made to be thorough and consistent within the rejection it is noted that the PRIOR ART MUST BE CONSIDERED IN ITS ENTIRETY, INCLUDING DISCLOSURES THAT TEACH AWAY FROM THE CLAIMS. See MPEP 2141.02 VI.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DZUNG T TRAN whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on (571) 272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DZUNG TRAN/
Primary Examiner, Art Unit 2829